PER CURIAM.
This is an appeal from a summary final judgment. We reverse and remand. Not only were the prerequisites for entry of summary judgment not followed, as this court has recited must be done in Osceola County v. Goodman, 276 So.2d 210 (Fla. 4th DCA 1973) Van Arsdale v. DiMil Land Company, 264 So.2d 85 (Fla. 4th DCA 1972), but also we hold that even had those prerequisites been followed, the ambiguity of the contract would have precluded summary judgment. See Royal American Realty, Inc. v. Bank of Palm Beach and Trust Co., 215 So.2d 336 (Fla. 4th DCA 1968).
GLICKSTEIN and GUNTHER, JJ., and LUZZO, JOHN T., Associate Judge, concur.